EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview (see attached email correspondence) with James Velema on 10/15/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Please delete claim 195 and insert the following:
---195.   A method of treating a subject with a disease or condition, comprising administering a pharmaceutical composition to the subject, such that the disease or condition is treated, wherein the pharmaceutical composition comprises (a) a chimeric protein and (b) a pharmaceutically acceptable carrier, wherein the chimeric protein comprises a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises (i) a biologically active molecule selected from a hormone, a cytokine, or a cell surface receptor, and (ii) an immunoglobulin constant region or a portion thereof that is an FcRn binding partner; and wherein the second polypeptide chain consists of an immunoglobulin constant region or a portion thereof that is an FcRn binding partner, without any biologically active molecule or variable region of an immunoglobulin, wherein the immunoglobulin constant region or portion thereof in the first polypeptide chain and the immunoglobulin constant region or portion thereof in the second polypeptide chain are identical, and wherein the disease or condition can be treated by administration of the hormone, cytokine, or cell surface receptor.---


Please delete claim 218 and insert the following:
---218.  A method of treating a subject with a disease or condition, comprising administering a pharmaceutical composition to the subject, such that the disease or condition is treated, wherein the pharmaceutical composition comprises (a) a chimeric protein and (b) a pharmaceutically acceptable carrier, wherein the chimeric protein comprises a first polypeptide chain and a second polypeptide chain, wherein the first polypeptide chain comprises (i) a hormone, and (ii) an immunoglobulin constant region or a portion thereof that is an FcRn binding partner; and wherein the second polypeptide chain consists of an immunoglobulin constant region or a portion thereof that is an FcRn binding partner, without any biologically active molecule or variable region of an immunoglobulin.---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648